                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

ROGER PERRY and ROBIN PERRY                                                        PLAINTIFFS

v.                                  NO. 4:18CV00207 JLH

AUTO-OWNERS INSURANCE COMPANY                                                     DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered separately today, judgment is entered in favor of Auto-Owners

Insurance Company on the claim of Roger Perry and Robin Perry. The complaint of Roger Perry

and Robin Perry is hereby dismissed with prejudice.

       IT IS SO ORDERED this 28th day of May, 2019.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
